Citation Nr: 1130504	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a rating greater than 20 percent for neuropathy of the left shoulder with involvement of the suprascapular nerve, muscle group IV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to June 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which denied the above claim.

In May 2011, a hearing was held before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that his left shoulder disorder is more severely symptomatic than is reflected by his current 20 percent disability rating.  At his May 2011 hearing, he testified that he experiences tingling that radiates down the left arm into the three outermost fingers, cramping, limitation of motion, and significant weakness.  The Veteran testified that his left arm is occasionally so weak that he has to put it in his pocket to alleviate the weight.  He also testified that his symptoms of tingling cease when the weight of arm is alleviated.

The Veteran's most recent VA examinations were conducted in July 2007.  At his July 2007 muscle examination, the examiner noted that the Veteran denied paresthesias.  However, as noted above, he reported significant tingling at the May 2011 hearing.  As such, the Veteran's testimony with regard to the tingling sensations he experiences down his left shoulder and arm constitute evidence that his condition may have worsened since the July 2007 examination.  Therefore, the Veteran should be provided with a current, thorough, and comprehensive VA examination.  38 C.F.R. § 4.2; Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991); see also Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (holding that the record is inadequate and the need for a contemporaneous medical examination occurs when the evidence indicates that a current disability rating may be incorrect); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); cf. Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (holding that an opinion is adequate when based on consideration of the Veteran's prior medical history and examinations and also describes disability in sufficient detail so the Board evaluation will be fully informed).  

Additionally, the claims folder does not contain a VA examination report with any data regarding the Veteran's current sideways range of motion of the arm, which is the relevant criterion for a higher rating under Diagnostic Code 5201.  This data is particularly relevant as the Veteran alleged at his hearing that his sideways range of motion of his left arm is significantly restricted.  As such, the Veteran should be provided with an orthopedic examination.  38 C.F.R. § 4.2; Green, 1 Vet. App. at 123-24.  Furthermore, the Veteran should be provided with a current neurological examination.  

Therefore, on remand, the Veteran should be given current, thorough, and complete VA muscle, orthopedic, and neurological examinations which, in addition to fully describing the Veteran's symptoms and functional limitations, specifically consider the symptomatology described in Diagnostic Codes 5201, 5304, and 8510. 

The July 2007 X-ray reports referenced by the VA orthopedic examiner and the July 2007 electromyography (EMG) report referenced by the VA neurological examiner are absent from the claims folder.  These records should be located and associated with the claims folder prior to scheduling the Veteran for current VA muscle, orthopedic, and neurological examinations.  38 C.F.R. § 3.159(c)(2). 

Lastly, as the Veteran continues to seek ongoing treatment at the VA Medical Center in Providence, Rhode Island, the RO/AMC should obtain his recent VA treatment records, dated since August 2008.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Providence, Rhode Island, dated since August 2008.  Also, obtain the July 2007 VA x-ray report and the July 2007 EMG report (conducted at the Memorial Hospital of Rhode Island).  

2.  Then, schedule the Veteran for a VA muscle/orthopedic/ neurological examination(s) to determine the severity of his service-connected left shoulder disorder.  The claims folder should be made available to and reviewed by the examiner(s).  
 
All necessary tests, including X-rays and an EMG, if indicated, should be performed.

The examiner(s) should identify and describe in detail all residuals attributable to the Veteran's service-connected left shoulder disability.  The examiner(s) should identify any orthopedic and neurological findings related to the service-connected disability and fully describe the extent and severity and those symptoms.  

The examiner(s) should report the range of motion of the left arm, and indicate whether the arm is limited to (a) 25 degrees of motion from the side, (b) motion to midway between side and shoulder level, or (c) motion to shoulder level.  The examiner(s) should note whether, upon repetitive motion, there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss or loss of functionality of the muscle due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner(s) should also describe whether pain significantly limits functional ability during flare-ups or when the left arm is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner(s) should also report the functionality of muscle group IV and indicate whether there is effect on the (1) stabilization of the shoulder against injury in strong movements, (2) holding the head of the humerus in the socket, (3) abduction, or (4) outward rotation and inward rotation of the arm.  The examiner(s) should state whether any effects on those four functions are severe, moderately severe, moderate, or slight.  

With regard to any neurological disability resulting from the service-connected disability, to include the radiculopathy of the left upper extremity, the specific nerve(s) affected should be specified.  If found, the degree of paralysis caused by the service-connected disability should be described.  

The examiner(s) must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



